Citation Nr: 1740716	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-06 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a foot condition, including plantar fascial fibromatosis and bilateral plantar fasciitis, to include as secondary to service-connected intervertebral disc syndrome. 

2. Entitlement to a compensable rating for erectile dysfunction.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2004 to October 2006.      

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction of this case now resides with the RO in Atlanta, Georgia.

In August 2016, the Board remanded these matters for a videoconference hearing.  Such hearing was held before the undersigned Veterans Law Judge in May 2017.  A copy of the hearing transcript has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a foot condition, including plantar fascial fibromatosis and bilateral plantar fasciitis.  The Veteran also testified in May 2017 that his foot condition may be associated with his service-connected intervertebral disc syndrome.  The evidence of record shows that the Veteran complained of foot pain approximately a year after separation from service.  He was diagnosed with plantar fascial fibromatosis in May 2008 and bilateral plantar fasciitis in May 2009.  See November 2007 to May 2009 VA Treatment Records.  Service treatment records reflect that the Veteran complained of foot pain in October 2005.  Specifically, he reported level 5 to 6 (out of 10) pain when he placed weight on the lateral superior area of his foot.  The same area was tender to palpitation and he had slight swelling.  He was diagnosed with a Grade I right ankle sprain.  In January 2006, he had an onset of low back pain from performing 20K foot march.  He testified that "rigorous" in-service road marches and mile-runs coupled with his back condition and weight gain resulted in foot pain and swelling.  See May 2017 Transcript of Hearing.  Additionally, the Veteran's wife asserted that the Veteran was treated for his foot condition during service in January 2005 and post-service in May 2007.  See March 2010 Veteran's wife's lay statement.  As such, the Board finds that the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of his bilateral foot condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Additionally, the Veteran was last afforded a VA examination in August 2009 with regard to his claim for entitlement to a compensable rating for erectile dysfunction.  However, the Board notes that the Veteran's testified that his erectile dysfunction had worsened.  See May 2017 Transcript of Hearing.  Therefore, the Board finds a new examination is warranted to ascertain the severity of the Veteran's erectile dysfunction.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his foot condition, including plantar fascial fibromatosis and bilateral plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.

The examiner should discuss the October 2005 in-service complaint of foot pain and assessment for swelling and tenderness in the Veteran's feet; October 2005 in-service diagnosis for a right ankle sprain; Veteran's May 2017 testimony that "rigorous" in-service road marches and mile-runs coupled with his back condition and weight gain resulted in foot pain and swelling; and the Veteran's wife's March 2010 lay statement that the Veteran was treated at an Army hospital for pain in his feet in January 2005 and had a post-service evaluation in May 2007 that revealed irregular and hypotrophic changes in the Veteran's feet.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's foot condition, including plantar fascial fibromatosis and bilateral plantar fasciitis is causally or etiologically related to his military service.  

Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's foot condition, including plantar fascial fibromatosis and bilateral plantar fasciitis was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected intervertebral disc syndrome.

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's foot condition, including plantar fascial fibromatosis and bilateral plantar fasciitis and describe how such a disability generally presents or develops in most cases, in determining the likelihood that foot condition, including plantar fascial fibromatosis and bilateral plantar fasciitis is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should specifically delineate all signs and symptoms associated with the Veteran's service-connected erectile dysfunction.  

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




